Citation Nr: 0611884	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2004, the 
veteran appeared at a Central Office hearing before the 
undersigned.  A transcript of this hearing is of record.  The 
case was previously before the Board in September 2004, when 
it was remanded for further development of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  Here, in March 2006, the Board received additional 
VA treatment records that showed the veteran was receiving 
treatment for PTSD.  This evidence is pertinent to the matter 
at hand, has not been considered by the RO, and initial AOJ 
consideration of this evidence has not been waived by the 
appellant.  

In addition, the September 2004 Board remand specified that 
if the development ordered resulted in a stressor event being 
verified, the veteran was to be scheduled for a VA 
examination to ascertain whether he had had PTSD based on 
such stressor event.  A stressor event was not verified; 
nonetheless, the veteran was scheduled for a VA examination.  
At this November 2005 VA examination, the psychologist 
concluded that the veteran did not have PTSD, but had 
"anxiety disorder, not otherwise specified."  Furthermore, 
the examiner indicated the anxiety disorder was  "associated 
with some of his experiences in the military."  This 
diagnosis raises the issue of entitlement to service 
connection for an anxiety disorder.  As PTSD is also 
classified as an anxiety disorder, the two issues would 
appear to be inextricably intertwined.  The RO has not 
addressed the matter of service connection for a psychiatric 
disability other than PTSD.  In fact, the December 2005 
supplemental statement of the case (SSOC), while noting the 
diagnosis of "anxiety disorder, not otherwise specified", 
did not note that the examiner appeared to relate the 
veteran's anxiety to his military service.  The matter 
requires further development of evidence, and initial 
adjudication by the RO. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be notified of the 
criteria for rating psychiatric 
disabilities and establishing effective 
dates of awards in accordance with the 
guidelines of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02- 1506 (Vet. 
App. Mar. 3, 2006).  

2.  The RO should ask the veteran to 
identify any additional psychiatric 
treatment or evaluation that is not 
already of record and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  The RO 
should obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist to 
determine whether he has any psychiatric 
disability that is related to his military 
service.  The examiner must review the 
veteran's claims file in conjunction with 
the examination, and should explain the 
rationale for all opinions given 
(specifically addressing the November 2005 
VA psychologist's comments suggesting the 
veteran has an anxiety disorder related to 
his service.

4.  The RO should then re-adjudicate the 
claim (of service connection for a 
variously diagnosed psychiatric disorder, 
to include PTSD and any anxiety disorder).  
If it remains denied, the RO should issue 
an appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


